Order, Supreme Court, New York County (Marcy Friedman, J.), entered January 13, 2012, which granted defendants’ motions to dismiss the three actions with prejudice, unanimously affirmed, without costs.
Because these three actions assert claims that arise from the same transactions involved in plaintiff’s 2008 action against some of these same defendants (see Keles v Trustees of Columbia Univ. in the City of N.Y., 74 AD3d 435 [1st Dept 2010], lv dismissed 16 NY3d 890 [2011], cert denied 565 US —, 132 S Ct 255 [2011]), the prior dismissal of that action acts as a bar to the instant claims under the doctrine of res judicata (see O’Brien v City of Syracuse, 54 NY2d 353, 357 [1981]; UBS Sec. LLC v Highland Capital Mgt., L.P., 86 AD3d 469, 473-474 [1st Dept 2011] [doctrine of res judicata extends to parties and their privies]).
Concur — Saxe, J.E, Moskowitz, DeGrasse, Feinman and Clark, JJ.